Citation Nr: 0432338	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for decreased vision in 
the left eye, amblyopia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis-C for the period prior to October 9, 
2001.

3.  Entitlement to an initial evaluation in excess of 20 
percent for hepatitis-C for the period commencing October 9, 
2001.

4.  Entitlement to an effective date earlier than March 6, 
2001, for a grant of service connection for hepatitis-C.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  
Jurisdiction over the veteran's case was later transferred to 
the RO in North Little Rock, Arkansas.

The Board notes that, in June 1996, the veteran withdrew in 
writing his appeal of the RO's denial of his claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities as a result of 
VA medical and surgical treatment.  Consequently, those 
issues are not before the Board at this time.  See 38 C.F.R. 
§ 20.204(c) (2004).

On April 23, 2004, the veteran appeared and testified at a 
hearing by videoconference before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

At the hearing in April 2004, the veteran withdrew his appeal 
on the issue of entitlement to service connection for kidney 
disease/bladder infection as secondary to hepatitis-C. 

The issues of entitlement to service connection for decreased 
vision in the left eye, amblyopia, entitlement to an initial 
evaluation in excess of 10 percent for hepatitis-C for the 
period prior to October 9, 2001, and entitlement to an 
initial evaluation in excess of 20 percent for hepatitis-C 
for the period commencing October 9, 2001, are  addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an earlier effective date for a 
grant of service connection for hepatitis-C.

2.  A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis as result of 
VA surgical treatment received in February 1995 did not 
constitute a claim of entitlement to service connection for 
hepatitis-C.

3.  The date of claim of entitlement to service connection 
for hepatitis-C was March 6, 2001.


CONCLUSION OF LAW

The assignment of an effective date earlier than March 6, 
2001, for a grant of service connection for hepatitis-C is 
not warranted.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

In the veteran's case, a rating decision in September 2001 
granted entitlement to service connection for hepatitis-C and 
assigned an effective date of March 6, 2001, for that 
benefit.   The RO notified the veteran of that rating action 
in September 2001.  Prior to that rating action, the RO did 
not notify the veteran of the evidence needed to substantiate 
his claim for service connection for hepatitis-C and whether 
he or VA was expected to submit the evidence needed.  The 
Board, therefore, finds that the RO did not comply with VA's 
duty to notify the veteran under the VCAA and its 
implementing regulations concerning his claim of entitlement 
to service connection for hepatitis-C prior to granting the 
claim.

In May 2002, the veteran filed a notice of disagreement with 
the effective date assigned for the grant of service 
connection for hepatitis-C.  In a recent opinion, VA's 
General Counsel held that VA is not required to notify a 
claimant of the information and evidence necessary to 
substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  VAOPGCPREC 8-2003, published at 69 
Fed. Reg. 25180 (2004).  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits. 
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

Because VA did not provide the required VCAA notice prior to 
the September 2001 rating decision granting service 
connection for hepatitis-C, VAOPGCPREC 8-2003 does not apply 
to the veteran's case.  Nevertheless, the Board finds that, 
in the veteran's case, VA has provided the veteran with 
adequate notice relevant to his effective date claim.  
Specifically, a July 2002 letter to the veteran informed him 
of the evidence which VA had obtained and the evidence which 
he should submit to support his pending claims.  In an August 
2002 statement of the case, the RO advised the veteran of the 
legal authority governing determinations as to effective 
dates, the evidence considered, and the reasons and bases for 
the determination made in the veteran's case.  The RO 
specifically advised the veteran that the date assigned 
represented the date of a reopened claim of entitlement to 
service connection for hepatitis-C.  Based on these facts, 
the veteran has been fully advised as to what evidence would 
be required to show entitlement to an earlier effective date.  

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The veteran has not identified any 
additionally available evidence which is pertinent to the 
appeal.  The veteran has also had an opportunity to present 
personal testimony in support of his appeal and has not 
otherwise identified evidence or argument pertinent to his 
claim.  As such, the Board finds that all evidence necessary 
for an equitable resolution of the claim on appeal decided 
herein has been obtained and that no further action is 
required to fulfill VA's duties to notify and assist the 
veteran.

II. Legal Criteria

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2004).

The effective date of a grant of benefits based on a reopened 
claim is the date of receipt of claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r) (2004).  
The effective date of a grant of benefits based on new and 
material evidence other than service department records 
received after final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (2004).

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2004).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  Rodriguez 
v. West, 189 F.3d 1351, 1353-4 (1999).  The Court stated that 
38 C.F.R. § 3.1(p) defines "claim", informal as well as 
formal, as a "communication in writing" and when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim", it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing".

III. Factual Background and Analysis
  
The record reveals that, in February 1995, the veteran filed 
a claim for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for the additional disability of 
hepatitis as a result of VA surgical treatment.  38 U.S.C.A. 
§ 1151 as then in effect provided that where a veteran 
suffered an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation would be awarded 
in the same manner as if such disability were service 
connected.  The veteran's claim for compensation under 
38 U.S.C.A. § 1151 for hepatitis was denied by a rating 
decision in August 1995.  The veteran initiated an appeal of 
that decision by filing a timely notice of disagreement and, 
after the issuance of a statement of the case, he completed 
his appeal by filing a timely substantive appeal.  However, 
in June 1996, he withdrew his appeal.  Withdrawal of an 
appeal will be deemed a withdrawal of the notice of 
disagreement and the substantive appeal as to all issues to 
which the withdrawal applies.  See 38 C.F.R. § 20.204(c) 
(2004).  Therefore, the RO's August 1995 denial of 
entitlement to service connection for hepatitis-C, which is 
considered an unappealed decision, is final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

In a statement received on March 6, 2001, the veteran stated, 
"Request my claim be reopened for possible S/C disability 
for Hep C which I think was caused by blood transfusion 
during military service while I received during oral 
surgery."  Although the RO accepted the veteran's statement 
as a reopened claim for service connection for hepatitis-C, 
the Board finds that it was a new claim of entitlement to 
service connection for hepatitis-C.  This is so because, 
prior to March 6, 2001, the veteran had not in writing 
identified service connection for hepatitis-C as a benefit 
which he was seeking.  His claim for compensation under 
38 U.S.C.A. § 1151 for hepatitis received in February 1995 
was not, the Board finds, a claim for service connection for 
hepatitis-C as compensation under 38 U.S.C.A. § 1151 and 
service connection are different benefits and the veteran did 
not in February 1995 identify service connection as a benefit 
being sought.  Therefore, the date of claim for service 
connection for hepatitis-C was March 6, 2001, and not 
earlier.  Because the effective date for a grant of service 
connection in this case may not be earlier than the date of 
claim and because it appears from the medical evidence of 
record that entitlement to service connection for hepatitis-C 
arose prior to the date of claim, the proper effective date 
for the grant of service connection for hepatitis-C is the 
date of claim, March 6, 2001.  Entitlement to an earlier 
effective date is not established.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  Also see Crawford v. 
Brown, 5 Vet. App. 33 (1993) (holding that a claim for 
outpatient treatment could not later be construed as a claim 
for service connection to support the assignment of an 
earlier effective date for the grant of service connection).

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date for the grant of service 
connection for hepatitis-C, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 
  

ORDER

Entitlement to an effective date earlier than March 6, 2001, 
for a grant of service connection for hepatitis-C is denied.


REMAND

The rating decision in December 1993 denied the veteran's 
claim of entitlement to service connection for decreased 
visual acuity of the left eye (amblyopia).  The veteran 
initiated an appeal of that decision by filing a timely 
notice of disagreement in March 1994 and, after a statement 
of the case was issued in May 1994, he completed his appeal 
by filing a timely substantive appeal in October 1994.  See 
38 C.F.R. § 20.200 (2004).  A supplemental statement of the 
case on that issue was furnished to the veteran in November 
1994.  No additional supplemental statements of the case have 
been issued since November 1994.  However, additional medical 
evidence pertaining to the veteran's left eye has been 
received since November 1994, including VA visual impairment 
services notes dated in November 2000 and February 2001 and a 
VA eye care-low vision note dated in August 2003.  Applicable 
regulations provide that an agency of original jurisdiction 
(AOJ) will furnish the veteran and his or her representative 
a supplemental statement of the case if the AOJ receives 
additional pertinent evidence after the most recent 
supplemental statement of the case has been issued and before 
the appeal is certified to the Board and the appellate record 
is transferred to the Board.  See 38 C.F.R. § 19.31(b) 
(2004).  As additional pertinent evidence was received after 
the November 1994 supplemental statement of the case and 
before the appellate record was transferred to the Board in 
March 2004, the issue of entitlement to service connection 
for decreased vision in the left eye, amblyopia, must be 
remanded to the RO for review and issuance of a supplemental 
statement of the case.

Furthermore, a remedial VCAA notice has not been provided to 
the veteran on the issue of entitlement to service connection 
for decreased vision in the left eye, amblyopia, and such 
notice should be provided while this case is in remand 
status.  Pelegrini II, supra.  

With regard to the initial evaluations for hepatitis-C, the 
veteran testified at the hearing in April 2004 that his 
service connected disability has increased in 
severity since his most recent VA examination in January 
2002.  VA's duty to assist requires an additional examination 
in such circumstances, see Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997), and so further development 
action is indicated.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should send the veteran a 
letter which complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to his claim for 
service connection for decreased 
vision in the left eye, amblyopia.  
The AMC should specifically advise 
the veteran of the evidence 
considered and the reasons and bases 
for the denial of his claim, and then 
inform him of the nature of evidence 
necessary to substantiate his claim, 
what evidence, if any, VA will 
request on his behalf, and what 
evidence he is requested to provide.  
The AMC should invite him to submit 
any evidence in his possession which 
is potentially probative of his 
claim.  The AMC should  also furnish 
the veteran and his representative a 
supplemental statement of the case on 
the issue of entitlement to service 
connection for decreased vision in 
the left eye, amblyopia, and the 
veteran and his representative should 
be allowed the appropriate period of 
time within which to respond.

2. The AMC should request that the 
veteran authorize release to VA of 
treatment records from the non-VA 
physicians identified by the veteran 
at the hearing in April 2004 as 
having treated him in recent years 
for hepatitis-C.  The AMC should then 
attempt to obtain all VA and non-VA 
records of treatment of the veteran 
for hepatitis-C which are not already 
associated with his claims file.

3. The AMC should then arrange for 
the veteran to undergo an examination 
by an appropriate specialist to 
determine the current severity of his 
hepatitis-C.  It is imperative that 
the examiner review the pertinent 
medical evidence in the claims file.  
Any indicated diagnostic studies 
should be performed.  The examiner 
should report whether the veteran's 
hepatitis-C is manifested by daily 
fatigue, malaise, and anorexia and 
whether the veteran has experienced 
weight loss, minor or substantial, or 
other indications of malnutrition 
and/or hepatomegaly related to 
hepatitis-C.  The examiner should 
also report whether the veteran has 
had incapacitating episodes of 
hepatitis-C with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain and, if so, the total 
duration in weeks of incapacitating 
episodes during the past 12-month 
period.

4. Once the foregoing development is 
completed, the AMC should 
readjudicate the veteran's claims for 
higher initial evaluations for 
hepatitis-C based on consideration of 
all of the evidence of record.  If 
the AMC denies the benefit sought on 
appeal, it should provide the veteran 
and his representative a supplemental 
statement of the case.  The veteran 
and his representative should be 
afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



